The petitioner stands on a different footing from a citizen of Kentucky or Missouri. Those two States are claimed by our government as belonging to the Confederate States. Their 'citizens fighting in our armies may consequently expect to be treated as prisoners of war ; but we have, as yet, no higher pretension to the State of Maryland, as being a member of t!m Confederate States, than t<> the State of Massachusetts; and for the purpose of this discussion, the citizens of Maryland and Massachusetts arc to be viewed in the same light.
If there be citizens of those States, or any of the other States which still belong to the United States, residing among us, with the permission of our government, I hoy cannot, by any. but direct and unequivocal words, be forced into our armies to .repel invasion ; and it is to be presumed that whenever their presence is supposed to endanger the public safety the permission to reside here will be withdrawn, and the gov-.erynuejit will recju.i.re them .as “ alien .enemies” to depart
*195It is considered by me that R. S. Finley be discharged, with leave to go wheresoever he will. The .cleric of the Su-rior Court of Buncombe comity, will-file the-papers in hi#, offico, and give copi.es.
R. M, PEARSON, .0. 3. S. ¡0.
Richuioud Hill, Nov. 7, 1863.